t c memo united_states tax_court vladimir roudakov petitioner v commissioner of internal revenue respondent docket no filed date vladimir roudakov pro_se marie e small and monica e koch for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax and fraud penalties as follows deficiency dollar_figure big_number big_number year penalty sec dollar_figure big_number big_number amounts have been rounded to the nearest dollar after concessions the issues for decision are whether petitioner omitted dollar_figure dollar_figure and dollar_figure of gross_receipts from his taxable_income for and respectively we find that he failed to report gross_receipts to the extent discussed below whether petitioner had deficiencies in income_tax for and in the amounts determined in the notice_of_deficiency we hold that he had deficiencies to the extent discussed below whether petitioner is liable for the fraud_penalty under sec_6663 for and we hold that he is section references are to the internal_revenue_code as in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found petitioner was a resident of new york when the petition was filed a early years pre-1995 petitioner is from ukraine where he and some other members of his family had been in business with some financial success petitioner and his wife have a daughter and a son petitioner and his family immigrated to the united_states around petitioner lived in philadelphia from to he lived in a one-bedroom apartment with his wife and two children until petitioner’s mother came to the united_states in after she arrived petitioner his wife the two children and his mother lived in a two-bedroom apartment petitioner and his family struggled financially during the years after they came to the united_states and they lived frugally from to petitioner at times worked in a gas station and in a one-hour photo shop and drove a taxi cab b petitioner’s computer business from through in late petitioner began to buy laptop computers wholesale for resale to laptop computer retailers he operated this business under the name payless computer source payless he continued this business until around when it ceased to be profitable computer purchases petitioner traveled throughout the united_states to attend computer auctions to buy discounted computers from various suppliers for example petitioner attended auctions in california and maryland petitioner bought some computers which were being discounted by the manufacturer or other seller sometimes computers he bought at auction were packaged in broken or opened boxes and were sold as is to assist with reselling computers petitioner learned to repair and rebuild computers in petitioner bought a previously leased toyota van to transport laptop computers from his numerous wholesale sources and to deliver them to retailers he continued to own and drive this vehicle at the time of trial petitioner purchased some computers from advanced marketing services in philadelphia he paid for those computers by check it was very unusual for petitioner to pay for computers by check typically he purchased computers from wholesalers eg at auctions who did not know him and these sellers required that he pay in cash petitioner rarely took family members when he went to buy computers but sometimes he took one or more family members if he planned to stay in a hotel for example family members accompanied him on trips to attend auctions in washington d c and ocean city maryland during the years in issue petitioner’s sales of computers during the years in issue petitioner brought the laptop computers to philadelphia and resold them to several retailers in new york city and new jersey to find buyers he contacted stores that sold laptop computers sometimes he simply drove to stores selling laptop computers and offered his computers for sale there were large numbers of buyers and sellers of laptop computers during those years prevailing prices were well understood from widely available sources such as computer magazines petitioner typically sold computers for about a to profit petitioner believed that it was crucial to promptly resell computers he had purchased because retail prices of computers sometimes declined over time a low markup helped him to quickly resell computers that he had purchased and obtain repeat business from retail outlets sometimes his profit was less than if for example boxes had been opened or damaged mellon bank account payless maintained a bank account with mellon bank mellon account in philadelphia petitioner routinely deposited checks payless received from its vendors into the mellon account the cumulative amounts of check deposits to the mellon account were dollar_figure dollar_figure and dollar_figure for and respectively throughout and petitioner frequently wrote checks from the mellon account often for several thousand dollars to advanced marketing services in philadelphia for computer purchases from mid-1996 through petitioner wrote many checks for cash on the mellon account petitioner’s use of cash petitioner paid cash for computers he bought at auctions he never paid for computers he bought at auctions by check or credit card thus he took substantial amounts of cash to the auctions retailers paid_by check for computers they purchased from petitioner at his request petitioner typically received checks in amounts less than dollar_figure even if it required the buyer to issue more than one check on a particular day he deposited some of the checks in the mellon account and cashed some at k a check cashing service k a in philadelphia petitioner cashed checks at k a in the following total_amounts year total total checks cashed amount dollar_figure big_number big_number big_number business_expenses petitioner tried to minimize his business_expenses after some of his inventory was stolen in he kept his inventory in public storage he paid dollar_figure a month for a storage space beginning sometime in c petitioner’s tax returns for and petitioner timely filed his federal_income_tax returns form_1040 u s individual_income_tax_return for tax years and friedman accounting services prepared petitioner’s tax returns using information he supplied including income and expense summary statements for his computer sales business on schedules c profit or loss from business attached to each tax_return for the years in issue petitioner identified his principal business as computer distribution and sales and listed his business name as payless computer sales he reported the following on those schedules c year gross_receipts dollar_figure big_number big_number cost_of_goods_sold dollar_figure big_number big_number other expenses dollar_figure big_number big_number net profit dollar_figure big_number big_number the tax_return was filed unsigned by petitioner petitioner signed both the and tax returns d respondent’s examination of petitioner’s tax returns the irs began investigating petitioner’s tax returns in because of a discrepancy between a form_4789 currency transaction report the irs had received from k a and what was reported on petitioner’s tax returns revenue_agent cynthia jackson ra jackson a tax compliance officer investigated petitioner’s returns upon review of currency transaction reports ctr that had been produced by k a ra jackson concluded that there were additional gross_receipts for payless that petitioner had not reported on his tax returns ra jackson requested from petitioner his bank statements workpapers used to prepare his and income_tax returns and any other data that would assist the under u s c sec_5313 financial institutions are required to file a currency transaction report ctr involving cash transactions in excess of dollar_figure k a filed the ctrs with the irs because k a believed that petitioner’s transactions were suspect irs in reconciling his reported gross_receipts and cost_of_goods_sold petitioner provided no records or documents to ra jackson ra jackson referred petitioner’s case to the criminal_investigation_division cid of the irs cid agents contacted individuals who had written checks to petitioner the cid also obtained the mellon account records and performed a deposits analysis of that account on the basis of the analysis of petitioner’s mellon account deposits and the ctrs from k a respondent’s agents concluded that petitioner had omitted gross_receipts from his computer sales business of dollar_figure dollar_figure and dollar_figure for and respectively after the criminal conviction petitioner’s case was returned to ra jackson she prepared the notice_of_deficiency for petitioner’s and tax years e petitioner’s criminal conviction petitioner was indicted in the u s district_court for the eastern district of pennsylvania on two counts of willfully filing false tax returns under sec_7206 for tax years and the indictment charged petitioner with filing tax returns on which he had reported gross_receipts on schedule c of dollar_figure for when he knew his gross_receipts were approximately dollar_figure and of dollar_figure for when he knew his gross_receipts were approximately dollar_figure on date a jury found petitioner guilty on both counts a burden_of_proof opinion taxpayers generally bear the burden of proving that the commissioner's determination in a notice_of_deficiency is incorrect rule a 290_us_111 the court_of_appeals for the second circuit to which this case is appealable see sec_7482 has recognized an exception to the presumption of correctness by requiring the commissioner in unreported income cases to provide evidence linking the taxpayer with a source_of_income see 649_f2d_152 2d cir aff’g in part rev’g in part and remanding 74_tc_260 petitioner clearly is linked to the unreported income petitioner operated a computer reselling business and received payments from retail purchasers of computers accordingly respondent has satisfied his burden of providing evidence linking petitioner to the unreported income if various conditions are met the burden_of_proof can shift to the commissioner under sec_7491 petitioner does not contend those conditions have been met here and it is apparent from the record they have not been met b unreported income from checks cashed at k a respondent alleges petitioner omitted gross_receipts in the following amounts from schedules c filed with his and income_tax returns year total omitted gross_income dollar_figure big_number big_number big_number if a taxpayer does not maintain adequate books_and_records the commissioner may reconstruct the taxpayer’s income by any reasonable method which clearly reflects income sec_446 348_us_121 including the bank_deposits method 94_tc_654 64_tc_651 aff’d 566_f2d_2 6th cir and currency transaction reports testa v commissioner tcmemo_1989_556 petitioner provided no books_or_records to respondent accordingly respondent reasonably relied upon bank records and the ctrs that k a submitted to determine petitioner’s unreported income petitioner contends that his friend alexander rason operated a computer sales business under a business name similar to his and received some of the proceeds from the checks cashed at k a causing confusion about who received cash from checks at k a petitioner also disputes the testimony of jonathan gershkow the owner of k a that only petitioner received the proceeds of the checks he cashed at k a on the grounds that there is no photographic evidence of petitioner’s cashing checks and that the amounts cashed are in doubt because k a had a corporate address separate from its business location we disagree we found credible the testimony of jonathan gershkow that only petitioner received the proceeds of checks payable to payless petitioner did not assist respondent in finding mr rason and mr rason did not testify at the trial of this case or of petitioner’s criminal case petitioner has not convinced us that he did not receive cash from checks cashed at k a payable to payless in the amounts that jonathan gershkow described we find that petitioner cashed checks at k a for dollar_figure and dollar_figure for and respectively we therefore find that petitioner underreported his gross_receipts by dollar_figure and dollar_figure for and petitioner offered no explanation for failing to assist respondent in finding mr rason or for the absence of mr rason at his trial respondent asserts that petitioner’s unreported income is wholly attributable to checks he cashed at k a however the record reflects that the total_amounts of checks cashed at k a during and are less than the amounts of unreported income respondent determined for those years in the notice_of_deficiency there is nothing in the record to reconcile the larger amounts appearing in the notice_of_deficiency respectively we also find that petitioner underreported his gross_receipts for by dollar_figure as respondent determined in the notice_of_deficiency c whether petitioner has deficiencies in the amounts determined in the notice_of_deficiency petitioner did not provide contemporaneous_records of his costs of goods sold or expenses however petitioner testified that his profit on computer sales typically was about to that it was sometimes less and that he used substantial amounts of cash to buy computers at auctions we found this aspect of his testimony to be credible this profit rate is similar to the overall net profit of approximately that he reported on his tax returns and that was based on the revenues he deposited in the mellon bank as shown in the following table total profit percentages sales cogs gp other expenses net_income dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number while the record shows that the value of checks petitioner cashed at k a during exceeded this amount respondent has not asserted that petitioner had any more unreported income than the amount determined in respondent’s notice_of_deficiency we deem that respondent has conceded this issue when a taxpayer establishes that he or she incurred a deductible business_expense but does not prove the precise amount of the expense the court may approximate the amount allowable bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply the court must have some basis for estimating the amount of the expense 85_tc_731 petitioner’s testimony provides an adequate basis for us to approximate costs of goods sold and expenses for payless attributable to sale proceeds not deposited in the mellon account and instead received as cash on the basis of the foregoing we find that petitioner’s income is understated by the amounts of gross_receipts that we found above in the discussion at part b there is evidence in the record that petitioner acquired valuable artwork during better times for his family before he came to the united_states and that the artwork was later stolen there also is some suggestion in the record that petitioner received around or somewhat more than dollar_figure in family money around the time his mother moved to the united_states that he invested that money and that the money was substantially lost in respondent’s posttrial opening brief respondent points out that on the schedule d capital_gains_and_losses included with petitioner’s tax_return he reported selling short-term capital assets for dollar_figure and that those assets had a cost_basis of dollar_figure there is no explanation in the record for this item reported on his return and it is not apparent how if at all it relates to the circumstances referred to in this footnote respondent alleges no source of unreported income for petitioner for other than from checks cashed at k a and we have included no factfinding or discussion relating to these points further on the basis of the record before us and bearing heavily against petitioner who failed to provide contemporaneous business records we assume petitioner had an overall net profit percentage of as shown in the following table year gross_receipts as reported adjusted gross_receipts net_income as reported adjusted_net_income dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number accordingly we find that petitioner understated his profit from operating payless to the extent the adjusted_net_income amounts stated above exceed the net_income amounts he reported on his tax returns for and d whether petitioner is liable for the penalty for fraud under sec_6663 with respect to the sec_6663 penalty respondent has the burden of proving fraud by clear_and_convincing evidence see a rule b we recognize petitioner failed to report sales proceeds along with the cost of purchasing the goods for unreported sales we believe there are some additional deductible business_expenses associated with the unreported sales that were never reported either consequently the overall net profit percentage we use is weighted more toward the overall gross_profit_percentage of that petitioner reported on his tax returns background respondent contends that petitioner is liable for the penalty for fraud under sec_6663 for and respondent must establish that a petitioner underpaid tax for each year in issue and b some part of the underpayment is due to fraud see b parks v commissioner t c pincite 92_tc_661 we found in part c of the discussion that petitioner underpaid tax for and if respondent shows that any part of an underpayment is due to fraud the entire underpayment is treated as due to fraud unless petitioner shows by a preponderance_of_the_evidence that part of the underpayment is not due to fraud see b fraud is the intentional evasion of a tax believed to be owing 394_f2d_366 5th cir aff’g tcmemo_1966_81 fraud is never presumed it must be established by affirmative evidence 55_tc_85 the commissioner may prove fraud by circumstantial evidence because direct evidence of the taxpayer’s intent is rarely available see 79_tc_995 aff’d 748_f2d_331 6th cir badges_of_fraud courts have developed several objective indicators or badges_of_fraud 91_tc_874 the following badges_of_fraud are present in this case as to petitioner for the years in issue substantial amounts of unreported income over several years inadequate books_and_records dealing in large amounts of cash and concealment of income or assets see eg 796_f2d_303 9th cir aff’g tcmemo_1984_601 another badge of fraud filing false income_tax returns is present with respect to and see 317_us_492 potter v commissioner tcmemo_2014_18 at laciny v commissioner tcmemo_2013_107 at a substantial underreported income a pattern of substantially underreporting income for several years is strong evidence of fraud holland u s pincite spies u s pincite petitioner substantially underreported his income for and b inadequate books_and_records a taxpayer’s failure to maintain accurate records or concealment of records may be a badge of fraud 301_f2d_484 5th cir aff’g tcmemo_1959_172 295_f2d_336 5th cir aff’g 31_tc_690 75_tc_1 petitioner never supplied any books_and_records to respondent during the examination or for purposes of this case c dealing in large amounts of cash a taxpayer’s use of cash to conceal income is evidence of fraud bradford v commissioner f 2d pincite petitioner’s computer resale business dealt almost exclusively in cash he cashed checks between and in the cumulative amount of dollar_figure and purchased computers for resale using cash d concealment of income attempts to conceal income from the internal_revenue_service by negotiating checks for less than dollar_figure are an indicia of fraud see gandy v commissioner tcmemo_1997_532 aff’d 199_f3d_440 5th cir during each of the years at issue petitioner cashed a large number of checks at k a in amounts less than dollar_figure when a sale exceeded dollar_figure petitioner even requested that the purchaser issue more than one check so that no check exceeded dollar_figure such purposeful behavior is an indication petitioner was attempting to conceal income and it is an indicia of fraudulent intent e criminal conviction for filing false tax returns petitioner was found guilty of violating sec_7206 for the taxable years and sec_7206 makes it a crime for a taxpayer to willfully make and submit any return verified by a written declaration that it is made under the penalties of perjury which he does not believe to be true and correct as to every material matter 84_tc_636 while not dispositive on the issue of fraud petitioner’s conviction is a factor we may consider relevant see id pincite the supreme court has defined willfully as used in sec_7206 as a voluntary intentional violation of a known legal duty 429_us_10 we think petitioner’s intentional filing of false tax returns for and is an indication that he had fraudulent intent with respect to those tax years conclusion we conclude that respondent has proven by clear_and_convincing evidence that petitioner fraudulently underpaid tax for and to reflect the foregoing and the concessions of respondent decision will be entered under rule
